DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17-27 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding these claims, the language “vibration node” (see e.g., claims 17-20 and 32) is unclear and thus indefinite.  That is, a “vibration node” is generally regarded in the mechanical arts as a region of minimal displacement in an object while it is vibrating.  However, based on Applicant’s remarks and the poorly defined nature of “vibration node” within the specification, the claimed “vibration node” appears in conflict with the traditional definition and also possesses a claim scope that is difficult to determine as Applicant’s specification imposes additional frequency/mode requirements (see e.g., p. 2 stating “The vibration nodes form the positions in 
Examiner seeks clarification on what is being regarded as the claimed “vibration node” and how it differs from the traditional definition.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 17-20, 23-25 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carr et al. (“Carr”)(US 6,349,834).
Carr (fig. 1-5) teaches a screening system and method for screening material comprising:

 at least two vibration systems (near 34, 38, 44) arranged on each of the two side walls crossmembers connecting the two side walls (fig. 2 showing transverse shafts);
 at least one screen deck disposed on the crossmembers (col. 3, ln. 25-46).  Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of having-
(re: certain elements of claim 17)   said vibration systems configured to excite vibration, wherein the two side walls each have at least two vibration nodes based on the vibration generated by the at least two vibrations systems;
 wherein each of the vibration systems on each of the side walls are respectively disposed in a region of one of the at least two vibration nodes of a respective side wall (fig. 3-5; col. 3, ln. 45-col. 5, ln. 55 teaching that relative phase angles of vibrations systems may be configured to produce different screening motions, wherein offset configurations such as shown in fig. 4a and 4c can be regarded as capable of having at least two vibration nodes located in a region defined by vibratory motion); 
(re: claim 18)  wherein each region of each vibration node has a maximum radius from the central point of the vibration node of less than or equal to 20% of the maximum length of the main extent of the respective side wall (Id.);

(re: claim 20)   wherein a distance between  one of the vibration and a central point of one of the vibration nodes of one of the side walls  is less than or equal to 20%, or is less than or equal to 10% of a maximum length a main extent of the respective side wall (Id.).

Carr further teaches
(re: claim 23) wherein the side walls are arranged parallel to one another (fig. 2);
(re: claim 24) wherein the two side walls are arranged in mirror symmetry with respect to a vertical mirror plane extending along a conveying direction (Id.);
(re: claim 25) wherein each vibration system consists of two, three, four or more unbalance drives (fig. 2-5);
(re: claim 29) wherein all the crossmembers are of identical design (Id.);
(re: claim 30) wherein all the crossmembers have a hollow profile (fig. 2); 
(re: claim 31) wherein all the crossmembers are tubes (Id.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (“Carr”)(US 6,349,834) in view of Jolly et al. (“Jolly”)(US 2015/0340981).

 (re: claim 21)  wherein the screen box has at least two screen decks arranged vertically one above the other and the screen decks are arranged parallel to one another;
(re: claim 22)  wherein the screen box has no more than six screen decks arranged vertically one above the other and the screen decks are arranged parallel to one another;
(re: claim 26) wherein each unbalance drive has a sensor unit for determining a real-time angular position of an unbalance mass portion of each unbalance drive;
(re: claim 27) a control system which is connected to the unbalance drives in order to adjust phase offsets of the unbalance drives;
 (re: claim 32)  defining a vibration angle for material to be screened by means of a control system of the screening system, for which purpose a phase offset of each vibration system is adjusted electronically; and 
adapting, when required, the vibration angle for material to be screened by means of the control system, for which purpose the phase offset of each vibration system is adapted electronically. 
Here, it is noted that Carr already teaches adjusting the phase offsets of the various vibrator systems to modify the vibration angles during screening and is merely silent on the specific control system utilized.  Jolly further teaches that it is well-known in the vibratory screening arts to use an adaptive control system to optimize the vibration profile and improve the screening results of a multi-deck screening system (fig. 1 showing multi-deck screening system with feedback sensors 30 and controller 22; fig. 5A, 5B, 8, 10 teaching that vibratory system may include dual eccentric weight units; para. 39-40, 44 teaching that system may include a sensor 40 sensing rotary position of imbalanced masses and that controller may use feedback algorithm to adjust said rotary position; see also para. 2, 5, 25-34 teaching a variety of sensors may be utilized to measure vibratory profile, which includes phase and frequency of vibratory 

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive.  In particular, Applicant focuses on the functional limitations in the claims in arguing that “Carr does not disclose anything about vibration nodes, much less the position of vibration systems relative to vibration nodes”.  Here, it again worth noting that the claimed “vibration node” feature is poorly defined within the specification and Applicant’s own drawings merely teach a wall of a screening deck with vibration systems comprising concentric weights (fig. 1 shown below). 

    PNG
    media_image1.png
    591
    985
    media_image1.png
    Greyscale

The applied prior art as cited above and shown below shows a similarly structured system and, moreover, teaches that the relative phase angles of the eccentric weight vibratory systems can be adjusted and optimized for any given material (col. 5, ln. 25+).

    PNG
    media_image2.png
    562
    961
    media_image2.png
    Greyscale

Thus, it is unclear how Applicant can argue that the prior art is not capable of producing the claimed vibration nodes when vibrations nodes can simply be regarded as an area of minimal displacement, that the prior art fails to teach at least two unbalanced drives, or that the prior art fails to teach the claimed position of the vibratory drive systems in view of the above (see e.g., fig. 3D or 4C showing multiple configurations of three drive vibration systems that at times have oppositely directed vibration forces).  Is Applicant arguing that that a system that contains three unbalanced drive vibratory systems is not capable of producing two areas of minimal displacement?  Examiner further notes that it is not relevant that the prior art does not use the language “vibration node” when all vibratory systems include vibration nodes. The claims merely require “each of the two side walls each have at least two vibration nodes based on the vibration generated by the at least two vibration systems...each vibratory 

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
December 2, 2021